Citation Nr: 0710298	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-20 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome.

3.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from February 1999 to 
February 2004.  He also had six months of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board finds that further development is needed in this 
case.  See 38 C.F.R. § 19.9 (2006).  In August 2006, the 
veteran testified at a hearing before the Board.  Concerning 
the hearing loss issue, the veteran stated that he had failed 
hearing tests in connection with employment physicals with 
the Chicago Police Department and the Transportation Security 
Administration (TSA).  The tests, which took place in March 
2005 and April 2005, are not of record.  Additionally, the 
veteran reported that he was scheduled for an upcoming 
hearing test at the VA Medical Center (VAMC) in Chicago, 
Illinois (Hines Division).  Because these hearing tests are 
not currently of record and may provide evidence as to the 
severity of the veteran's service-connected bilateral hearing 
loss, the Board finds that a remand is necessary in order to 
obtain these records.  See 38 C.F.R. § 3.159(c).  The Board 
also notes that the veteran's hearing impairment was last 
tested by VA in October 2003, which was a pre-discharge 
examination.  In light of the remand for medical records, the 
fact that the veteran has not been examined since his 
separation from active service, and the veteran's testimony 
that his hearing has worsened since service, an audiological 
examination should also be scheduled.

Regarding the knee claims, the veteran testified that he had 
been examined at the Chicago-Hines VAMC about one week before 
the hearing.  The veteran stated that the examiner told him 
that he had arthritis in both knees.  Several VA treatment 
records were submitted by the veteran's representative 
subsequent to the August 2006 hearing.  It is unclear if 
those records consist of all the recent treatment records 
from the Chicago-Hines VAMC regarding the veteran's knees.  
Moreover, the record is devoid of any evidence of arthritis 
of the knees based on x-ray evidence and whether such 
arthritis is related to the veteran's service-connected 
bilateral patellofemoral syndrome.  Also, similar to the 
hearing loss claim, the veteran has not been afforded a VA 
examination since his separation from active service.  
Consequently, the Board finds that a remand of the knee 
issues is also necessary in order to obtain recent VA 
treatment records and to schedule the veteran for an 
orthopedic examination of his knees.

Accordingly, this case is REMANDED for the following actions:

1.  Send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional pertinent evidence not 
currently of record, including the 
hearing tests administered by the Chicago 
Police Department and TSA.  The veteran 
should also be invited to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  Obtain all pertinent medical records 
from the Chicago-Hines VAMC.

3.  After securing any additional 
records, the veteran should be afforded a 
VA audiological examination to evaluate 
the severity of his present bilateral 
hearing loss.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner 
designated to examine the veteran.  
Puretone audiometry and Maryland CNC 
controlled speech discrimination tests 
must be provided.  38 C.F.R. § 4.85(a) 
(2006).  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655.)

4.  The veteran should also be scheduled 
for a VA orthopedic examination to 
determine the extent of his knee 
disabilities.  The entire claims file, to 
include a complete copy of this remand, 
must be made available to the examiner.  
All necessary tests and studies, 
including x-rays and range of motion 
studies should be conducted.  The 
orthopedic examination report must 
discuss any weakened movement, including 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, and pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
function.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups.  All losses of 
function should be equated to additional 
degrees of limitation of motion (beyond 
that shown clinically).  This should be 
done both in terms of flexion and 
extension.  It should be noted whether 
the veteran experiences any lateral 
instability due to patellofemoral 
syndrome, and if so whether it is slight, 
moderate, or severe.  Any arthritis 
should be noted and an opinion should be 
provided as to its relationship to the 
veteran's service-connected knee 
disabilities.  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  All findings and opinions 
requested above should be provided with 
respect to both right and left knees.

5.  The examination reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

